Title: To Thomas Jefferson from Robert Patton, 9 February 1805
From: Patton, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Post office Philada. 9th Feby. 1805
                  
                  I have recieved your polite note of the 6th inst. and in compliance with your request, I have this day forwarded, the letter you entrusted to my care, for Thomas Paine, under cover to the Post Master at New York. 
                  I am Sir, With the greatest respect Your obedient Servt.
                  
                     Robt. Patton 
                     
                  
               